IN THE SUPREME COURT OF THE STATE OF DELAWARE

COASTAL STATION                      §
DEVELOPMENT CO., LLC,                §     No. 124, 2021
                                     §
           Defendant Below,          §
           Appellant,                §     Court Below—Superior Court
                                     §     of the State of Delaware
           v.                        §
                                     §     C.A. No. N18C-12-100
IRON HILL BREWERY OF                 §
REHOBOTH BEACH, LLC,                 §
                                     §
           Plaintiff Below,          §
           Appellee.                 §
                                     §

                        Submitted: October 20, 2021
                        Decided:   November 2, 2021

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                  ORDER
     This 2nd day of November, 2021, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of the March 10, 2021 Decision

Following Trial.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Gary F. Traynor
                                                 Justice